Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated January 3, 2011 (including amendments thereto) with respect to the securities of H&Q Life Sciences Investors.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: January 3, 2011 WESTERN INVESTMENT LLC By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT HEDGED PARTNERS L.P. By: Western Investment LLC General Partner By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT ACTIVISM PARTNERS LLC By: Western Investment LLC Managing Member By: /s/Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. By: Western Investment LLC General Partner By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT TOTAL RETURN FUND LTD. By: Western Investment LLC Investment Manager By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member /s/ Arthur D. Lipson ARTHUR D. LIPSON BENCHMARK PLUS PARTNERS, L.L.C. By: Benchmark Plus Management, L.L.C. Managing Member By: /s/Robert Ferguson Name: Robert Ferguson Title: Managing Member By: /s/ Scott Franzblau Name: Scott Franzblau Title: Managing Member BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. By: Benchmark Plus Management, L.L.C. Managing Member By: /s/Robert Ferguson Name: Robert Ferguson Title: Managing Member By: /s/ Scott Franzblau Name: Scott Franzblau Title: Managing Member BENCHMARK PLUS MANAGEMENT, L.L.C. By: /s/Robert Ferguson Name: Robert Ferguson Title: Managing Member By: /s/ Scott Franzblau Name: Scott Franzblau Title: Managing Member /s/Robert Ferguson ROBERT FERGUSON /s/ Scott Franzblau SCOTT FRANZBLAU
